DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claim 1-8 are allowed for the same reason as stated in the office action dated 3/19/2021.
Claim 9 include allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: based on a write request to write data to an address indicated in the write request, determining membership of the bits that form at least a portion of the data in Q+1 different groupings of the bits, wherein a distributed bit grouping will be distributed across Q memory cells and each of Q non-distributed bit groupings will be stored in a corresponding one of the Q memory cells; based on a first value of the distributed bit grouping, determining a list L of Q partitioned subset identifiers that maps to the distributed bit grouping, wherein each partitioned subset identifier Lq in L corresponds to a different memory cell q of the Q memory cells; for each of the Q non-distributed bit groupings, determining which voltage threshold level n of a set of N voltage threshold levels maps to both a value of the non-distributed bit grouping and the partitioned subset identifier Lq corresponding to the memory cell q that corresponds to the non-distributed bit grouping, wherein the set of N voltage threshold levels have been partitioned into K partitioned subsets each of which is identified by a different partitioned subset identifier for each of the memory cells; and writing to the memory cell q a voltage threshold corresponding to the voltage threshold level n, and a combination of other limitations in the independent claims.
 Independent claim 17 comprises similar allowable content as that of claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827